Citation Nr: 0707112	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  99-00 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Evaluation of bronchial asthma, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1978 to November 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In that decision, the RO granted service 
connection for among other things, bronchial asthma.  The 
veteran's bronchial asthma was found to be noncompensably 
disabling.  The veteran appealed this initial evaluation.

By rating decision of September 2005, the RO granted an 
increased evaluation for bronchial asthma to 10 percent 
disabling.  The veteran continued his appeal.

This case was remanded by the Board in June 2000, February 
2002, May 2003, September 2004, and February 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its February 2006 remand, the Board noted that a May 1999 
VA compensation examination report indicated that the veteran 
underwent a pulmonary function test (PFT) in order to 
evaluate his service-connected bronchial asthma.  The 
examiner reported test results of forced expiratory volume in 
one second ("FEV-1"), "functional capacity," "FVS," and 
"functional vital capacity."  The "functional vital capacity" 
was reported to be 4.44 or 103% of predicted.  The examiner 
concluded, based on these test results, that the veteran's 
vital capacity and flow rates were within normal limits.  

The schedular criteria indicate that the FEV-1/FVC is to be 
reported as a percentage, not a numerical score or a 
percentage of predicted.  The Board concluded that it was not 
possible for the Board to infer that the May 1999 examiner 
was referring to FEV-1/FVC in his report when discussing 
"functional capacity" or "functional vital capacity."  
Accordingly, the Board remanded the issue so that the PFT 
report could be associated with the record.  Specifically, 
the Board directed that if such a report was unavailable or 
had been destroyed, the VA facility should indicate this fact 
in its response to the AOJ.  While the AOJ requested such a 
response, none was received, in spite of the fact that 
records received from the VA facility did not include the PFT 
report.

It is noted that the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It is 
further noted that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

The AOJ should contact the VA medical 
facility (or any other appropriate VA 
facility) at which the veteran's May 26, 
1999 compensation examination was 
conducted, and request a legible copy of 
the pulmonary function test report for 
such a test conducted on or about the 
date of the compensation examination.   
If such a report is unavailable or 
destroyed, the VA facility must so 
indicate this fact in its response to the 
AOJ.  All responses and/or evidence 
received must be associated with the 
claims file.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures. By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



